t c memo united_states tax_court todd myron moore petitioner v commissioner of internal revenue respondent docket no filed date todd myron moore pro_se jason p oppenheim for respondent memorandum findings_of_fact and opinion marvel judge respondent determined an income_tax deficiency of dollar_figure an addition_to_tax under sec_6651 of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure with respect to petitioner’s federal_income_tax for tax_year after concessions the remaining issues are whether petitioner is entitled to deduct interest on purported loans paid to alleged creditors whether petitioner is entitled to deduct commission expenses reported on his return for his tax_return preparation business and whether petitioner is liable for the accuracy-related_penalty under sec_6662 petitioner resided in georgia at the time he filed his petition findings_of_fact petitioner todd myron moore is a serial entrepreneur after studying architecture business and civil engineering in college petitioner worked for three years as a civil engineer designing bridges petitioner eventually found this work unsatisfying and in late he decided to change careers he always enjoyed numbers and finance so he chose to enter the income_tax return preparation 1unless otherwise indicated all section references are to the internal_revenue_code code in effect for the year at issue and rule references are to the tax_court rules_of_practice and procedure monetary amounts are rounded to the nearest dollar 2in addition to petitioner’s tax_return preparation business he testified that he also engaged in real_estate insurance mortgage services and car sales businesses business even though he had no formal training in tax law or accounting principles before he made his decision petitioner however took online training courses and also attended a 12-week program provided by jackson hewitt before he embarked on his new career in date petitioner formed a single-member limited_liability_company moore investment group llc with offices in georgia and ohio moore investment group llc is a disregarded_entity for federal_income_tax purposes and was the business_entity that petitioner used to conduct his tax_return preparation business petitioner’s purported loan transactions in late petitioner sought to expand his tax_return preparation business and to do so he needed additional capital petitioner approached five individuals with whom he had had prior business relationships and asked them for money to expand his tax_return preparation business petitioner referred to these advances at varying times both as investments and as loans petitioner prepared nine purported promissory notes which list a loan period and also a return on investment percentage each purported note specifies a return on investment of or more only one of the purported promissory notes is signed a summary of the information on the purported promissory notes is set out below alleged lender c akoma j burton j burton w mckinney w mckinney a price a price j warren j warren date of document preparation amount advanced return on investment rate listed payment schedule signed dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number no no no no no yes no no no petitioner’s commission arrangements in his tax_return preparation business petitioner hired return preparers throughout the country as independent contractors petitioner’s company served as a clearinghouse for processing returns and also provided training and support to his contractors each contractor developed and maintained his or her own client base and prepared returns for these clients petitioner maintained several business bank accounts when one of petitioner’s return preparers would file a return for a client that generated a tax_refund the refund was deposited into one of petitioner’s bank accounts which petitioner referred to as a third-party bank account and appears to have treated as an escrow account petitioner would then take from the client’s refund the agreed-upon preparation fee which would be deposited into another of petitioner’s business accounts and the remainder would be paid to the client from the preparation fee petitioner would then pay a commission to the individual return preparer ranging from to of the preparation fee depending on the return preparer’s expertise and client base petitioner would retain the rest of the preparation fee from january to date petitioner engaged a payroll company to handle the commission payments the payroll company paid the contractors either by direct deposit or by check in date petitioner ended his relationship with the payroll company because he felt it had made errors in processing checks and was too expensive after date petitioner began to handwrite checks to his return preparers for their commissions to keep track of the payments petitioner had his assistant update a spreadsheet each week as new checks were processed by the payroll company before july or by petitioner after july at the end of petitioner informed his former payroll company of all checks he had handwritten the payroll company then prepared and submitted to the internal_revenue_service irs forms 1099-misc miscellaneous income for the contractors listing all payments made to them throughout the year these forms 1099-misc contained errors however for example several of the forms 1099-misc did not include social_security or taxpayer identification numbers for the recipients petitioner informed the payroll company of these errors the payroll company then issued revised forms 1099-misc to the contractors and submitted them to the irs on schedule c profit or loss from business of his original income_tax return petitioner deducted commission expenses of dollar_figure petitioner also deducted investment_expenses of dollar_figure which included the dollar_figure that he purportedly paid to the individuals who had advanced him funds on date respondent issued to petitioner a notice_of_deficiency determining to disallow both deductions on date petitioner timely filed a petition with this court to redetermine the deficiency on date petitioner submitted an amended income_tax return claiming deductions for commission expenses of dollar_figure and investment_expenses of dollar_figure trial we issued a standing_pretrial_order spto on date in which we ordered the parties to exchange all documents they might seek to introduce into evidence at least days before the first day of the trial session on date we held a trial in atlanta georgia at trial petitioner conceded that the amounts of commissions reported on his original and amended returns were too high and instead contended that the correct amount of commissions paid was dollar_figure in support of this new number petitioner sought to introduce two exhibits a large set of canceled checks that he argues substantiates the commissions paid to his contractors and a payroll register prepared by his former payroll company which purports to list all payments issued to his contractors from january to date respondent objected to these exhibits because petitioner did not produce the exhibits to respondent’s counsel or otherwise advise him of the exhibits before trial as required by the spto petitioner stated that he received the canceled checks from his former bank at the close of business the day before trial and the payroll company summary four days before trial we reserved ruling on respondent’s objections as to these two exhibits opinion petitioner bears the burden of proving that the determinations in the notice_of_deficiency are incorrect see rule a 290_us_111 moreover deductions are a matter of legislative grace and petitioner bears the burden of proving that he is entitled to deductions claimed on his return see 503_us_79 before we can address the merits of petitioner’s claimed deductions however we must resolve the pending evidentiary issues i evidentiary issues this court applies the federal rules of evidence when deciding evidentiary issues see sec_7453 under the federal rules of evidence relevant evidence is generally admissible fed r evid but a court has discretion to exclude relevant evidence if its probative value is substantially outweighed by a danger of unfair prejudice undue delay or wasting time fed r evid the checks and payroll register petitioner seeks to introduce are relevant to whether and in what amount he may be entitled to a deduction for commissions paid moreover they may corroborate whether to whom and why payments were made petitioner however did not comply with the spto because he did not exchange the exhibits with respondent’s counsel by the deadline set forth in the spto petitioner argues that he could not have exchanged the exhibits by the deadline in the spto because he did not receive the documents from his bank and the payroll company until the week of trial petitioner states that he provided the exhibits to respondent expeditiously once he had them moreover at trial petitioner provided copies to respondent’s counsel and respondent has had the opportunity to review these documents during the pendency of this case we find therefore that there is little risk of undue prejudice or delay by allowing these exhibits into evidence consequently we overrule respondent’s objection to their introduction and admit them ii investment_expenses on his original tax_return petitioner deducted dollar_figure as investment_expenses petitioner later submitted an amended_return which deducted dollar_figure as investment_expenses at trial petitioner conceded that both of these numbers are too high but argued that he is nonetheless entitled to deduct dollar_figure the amount_paid on the alleged loans to the purported creditors each of the nine purported promissory notes sets forth a return on investment rate of or more which petitioner contends is actually an interest rate petitioner argues that he is entitled to deduct the full amount of the payments he made related to these alleged loans respondent counters that petitioner is not entitled to any deduction because he has not established that these arrangements were true loans the amounts deposited in his bank accounts actually came from the creditors and the payments are ordinary or necessary business_expenses sec_163 provides that t here shall be allowed as a deduction all interest_paid or accrued within the taxable_year on indebtedness interest is a payment for the use or forbearance of money and any payment for this purpose may be deductible regardless of its label see eg 141_tc_1 for payments to be deductible as interest within the meaning of sec_163 however they must be made in connection with a bona_fide loan transaction where both parties have an actual good-faith intent to establish a debtor-creditor relationship at the time the funds are advanced id this relationship exists if the debtor intends to repay the loan and the creditor intends to enforce repayment 54_tc_905 we look at various factors in determining whether this relationship in fact exists including the presence of a debt_instrument a statement that interest will be charged a fixed schedule for repayment collateral to secure payment actual repayment reasonable prospects of advancement and repayment of the funds and the parties’ conducting themselves as if the transaction were a loan see 135_tc_26 aff’d 691_f3d_1315 11th cir see also fisher v commissioner t c pincite kaider v commissioner tcmemo_2011_ slip op pincite citing 204_f3d_1228 9th cir aff’g t c memo we find that petitioner has not met his burden of proving that these transactions represented bona_fide loans and that the payments he made with respect to them qualify as deductible_interest the purported notes save one are unsigned and bear no indication of a good-faith agreement between the parties petitioner has provided no testimony or other evidence from any of the alleged creditors to prove their intent to act as creditors and to enforce repayment or how the alleged creditors characterized the transactions the purported notes did not state interest rates or provide for any type of security interests petitioner also has not proven that the eight unsigned purported notes were contemporaneous debt instruments as they have no execution dates finally as to the one signed purported note petitioner has failed to prove that the funds allegedly deposited in his account actually came from the alleged creditor he has introduced no canceled check or other evidence tying the funds directly to the alleged creditor on this record petitioner has failed to prove that these transactions represented bona_fide indebtedness and consequently we conclude that petitioner is not entitled to a deduction under sec_163 iii commission payments on his original schedule c petitioner deducted commissions of dollar_figure on schedule c of his amended_return he deducted commissions of dollar_figure at trial he conceded that both of these commission deductions were too high and instead asserted that the correct amount was dollar_figure respondent disputes petitioner’s claim and argues that because petitioner cannot show that the commission payments were made for a business_purpose he is entitled to no deduction sec_162 permits a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business if a taxpayer proves that he paid business commissions to independent contractors he is entitled to a deduction see eg lewis v commissioner tcmemo_1983_741 47_tcm_605 see also fresoli v commissioner tcmemo_1988_384 55_tcm_1624 to prove that he paid deductible commissions the taxpayer generally must introduce documentary_evidence such as canceled checks a check register or payroll records in addition to credible testimony see niv v commissioner tcmemo_2013_82 at fresoli v commissioner t c m cch pincite7 lewis v commissioner t c m cch pincite if a taxpayer establishes that he is entitled to some deduction but cannot establish the full amount claimed the court may estimate the amount of the allowable expense deduction to the best of its ability retaining always the power to ‘bear heavily upon the taxpayer whose inexactitude is of his own making’ 688_f2d_1376 11th cir quoting 39_f2d_540 2d cir aff’g in part remanding in part tcmemo_1981_123 for the court to estimate the amount of an expense however there must be a reasonable basis in the record to support that estimate 85_tc_731 petitioner has demonstrated that he is entitled to a deduction for commissions paid to his contractors in at trial he testified credibly that he ran a tax_return preparation business he also testified credibly that he retained independent contractors as return preparers throughout the country to whom he paid commissions based on their experience level and clientele moreover he has introduced numerous canceled checks that he or his payroll company wrote to various individual contractors petitioner has also introduced payroll reports generated by his former payroll company that identify contractors petitioner paid and list the amounts he allegedly paid each during both the checks and the payroll summary identify many of the same contractors with the handwritten checks listing commissions or similar text in the memorandum line additionally respondent’s list of forms 1099-misc filed by petitioner corroborates the identities of numerous contractors and provides payment amounts that broadly align with the sums in the exhibits petitioner provided we therefore find that petitioner paid the named independent contractors in furtherance of his business and is entitled to a deduction for commission payments we also find that petitioner has provided a reasonable basis from which we can make an estimate of his actual commission expenses as noted above the amounts of the canceled checks and the amounts reflected in the payroll company reports petitioner provided broadly align with the amounts shown on the forms 1099-misc list respondent provided taken together these exhibits provide upper and lower limits for a range of potential payment amounts bracketing our estimate and ensuring that it does not amount to unguided largesse 245_f2d_559 5th cir in estimating the commission expenses deduction we are mindful of the gaps in the record and the quality of the evidence introduced and we will not reward petitioner for inexactitude s of his own making cohan v commissioner f 2d pincite to start we note that petitioner’s business records for tax_year are so woefully disorganized and incomplete that petitioner has not been able to provide a credible and reliable statement of his total commission expenses instead he has asserted three different numbers at varying stages of this case the exhibits in the record provide no less than nine potential sums ranging from just over dollar_figure to dollar_figure we are convinced that petitioner paid commissions to independent contractors but we also are concerned about the fluid state of the evidence he introduced consequently we will sustain deductions only for amounts clearly established by the record and we will resolve ambiguities against petitioner with that in mind we find that petitioner’s check registry exhibit 11-p and gross pay report exhibit 16-r and the list respondent provided of forms misc filed by petitioner exhibit 17-r to be the most credible_evidence in the record while the record provides a wide range of potential sums we can limit this range by relying on these exhibits cf 115_tc_43 aff’d 229_f3d_221 3d cir on the basis of the records described above and summarized in the appendix we find that petitioner is entitled to a deduction of dollar_figure as shown in the appendix we limit our dataset to include only those individuals identified in all three exhibits excluding petitioner we then look at the totals generated by the exhibits dollar_figure dollar_figure and dollar_figure our analysis begins by recognizing 3ordinarily we would not reference specific exhibits in an opinion but in this case doing so helps illuminate our reasoning that the totals generated by exhibits 17-r and 11-p are quite close but we cannot discard the total provided by exhibit 16-r to account for the variance where exhibit 16-r provides a lesser payment amount for a given contractor we will consider only that lesser amount cf 66_tc_538 doing so we conclude that dollar_figure is the appropriate amount of the allowable commission expenses deduction because it reflects the substantial amount of commission payments we believe petitioner made but does not reward petitioner for inexactitude s of his own making cohan v commissioner f 2d pincite iv accuracy-related_penalty under sec_6662 respondent determined that petitioner is liable for the accuracy-related_penalty under sec_6662 for sec_6662 authorizes the commissioner to impose a penalty on an underpayment_of_tax attributable to among other things any substantial_understatement_of_income_tax within the meaning of sec_6662 a substantial_understatement means an understatement that exceeds the greater of dollar_figure or of the income_tax required to be shown on the return for the taxable_year sec_6662 a taxpayer may be excused from this penalty if the taxpayer can show that there was reasonable_cause for and that the taxpayer acted in good_faith with regard to the underpayment sec_6664 whether a taxpayer acted in good_faith and with reasonable_cause is determined on the basis of the totality of the facts and circumstances including the experience knowledge and education of the taxpayer sec_1_6664-4 income_tax regs the commissioner bears the burden of production as to accuracy-related_penalties which he may satisfy by providing sufficient evidence to indicate that it is appropriate to impose the relevant penalty sec_7491 116_tc_438 as part of his burden of production the commissioner must also prove that he complied with the supervisory approval requirement of sec_6751 graev v commissioner 149_tc_485 supplementing and overruling in part 147_tc_460 respondent determined that petitioner understated his income_tax by dollar_figure which is greater than of the income_tax that should have been reported respondent also introduced a signed civil penalty approval form approving the assertion of the substantial_understatement_penalty against petitioner before the first formal assertion of the penalty we have determined that petitioner is entitled to deduct dollar_figure as commission expenses to the extent that the rule_155_computations taking our determination into account show that petitioner substantially understated hi sec_2013 income_tax_liability within the meaning of sec_6662 we find that respondent has met his burden of production assuming that the rule calculations show that petitioner substantially understated his income_tax on his return petitioner is therefore liable for the accuracy-related_penalty unless he can show reasonable_cause and good_faith with respect to his underpayment see sec_6664 although petitioner is not an accountant or an attorney he organized and ran a multistate tax_return preparation business he held himself out as a tax professional advising others on preparing returns and otherwise applying the requirements of the code to individual taxpayers but he failed to keep accurate documentation about his largest reported expenses the commissions he paid to his independent contractors and the purported interest payments he made to alleged creditors given petitioner’s background and business in tax_return preparation this is unreasonable we find therefore that he did not have reasonable_cause for his underpayment and that he is liable for the accuracy-related_penalty under sec_6662 to the extent that the rule calculations show that he substantially understated hi sec_2013 income_tax to reflect the foregoing decision will be entered under rule appendix summary of the most credible exhibits regarding commission payments payee name j abdul a battle a bryant j cohen m dothard t dulaney k felton t francis s harrell s harrod k hubbard k husain r jackson i jihad n jihad b jones e jones e jones m jones m long exhibit 17-r forms 1099-misc exhibit 16-r gross pay report exhibit 11-p check register dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number k mcmillian k morns c morton e mulenoh j ndong r perryman a powe t robertson a robinson r rogers l shelley j smith j spears b stewart d stewart n trice p tucker t white a williams r young s young total big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number
